 Case 1:19-cv-00812-CFC Document 30 Filed 08/19/19 Page 1 of 1 PageID #: 342



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

MERRIT QUARUM, MD,            )
                              )
    Plaintiff,                )
                              )
           v.                 ) Civ. No. 19-812-CFC
                              )
MITCHELL INTERNATIONAL, INC., )
                              )
    Defendant.                )

                   NOTICE OF VOLUNTARY DISMISSAL

      As FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i) permits, the Plaintiff

dismisses this action without prejudice.

Dated: August 19, 2019
       Wilmington, Delaware

                                           Respectfully submitted,

                                           MCELROY, DEUTSCH, MULVANEY &
                                           CARPENTER, LLP

                                           /s/ David P. Primack
                                           David P. Primack (No. 4449)
                                           300 Delaware Avenue, Suite 770
                                           Wilmington, Delaware 19801
                                           Tel.:    (302) 300-4515
                                           Fax:     (302) 654-4031
                                           Email: dprimack@mdmc-law.com

                                           Counsel to the Plaintiff,
                                           Merrit Quarum, M.D.
